Citation Nr: 0516487	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather injury to the left foot.  

2.  Entitlement to service connection for residuals of cold 
weather injury to the right foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1956 to 
January 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to service 
connection for cold weather injuries to the left foot and the 
right foot.  

This case was previously before the Board.  In January 2004, 
the Board remanded the issues to the Appeals Management 
Center (AMC) for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
essentially include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Act 
also defines the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

In January 2004, the Board remanded the issues for 
entitlement to service connection for residuals of cold 
weather injuries to the left foot and the right foot, for 
further development.  

In accordance with the Board's remand instructions, in June 
2004, the Appeals Management Center (AMC) asked the 
appropriate VA Medical Center (VAMC) to schedule the veteran 
for a cold weather injury examination.  The AMC indicated the 
importance of the availability of the veteran's entire claims 
file, to include the service medical records, for review by 
the examining physician.  

The veteran's representative has averred that the examiner 
did not indicate whether the veteran's problems with his feet 
were the result of cold injuries.  A review of the June 2004 
report finds the physician's opinion regarding cold weather 
injury to be somewhat obscure.  Clarification is necessary.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:

1.  The RO is to return the claims folder 
to the physician who examined the veteran 
in June 2004.  That physician is to 
indicate whether any of the medical 
problems noted regarding the veteran's 
feet are the result of exposure to cold 
during military service.  Adequate 
reasons and bases for this opinion are to 
be provided.  If that physician is no 
longer available to VA, then the veteran 
is to be afforded a VA medical 
examination of his feet.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examiner should provide an opinion as to 
whether any problems associated with his 
feet are the result of exposure to cold 
during military service.  Adequate 
reasons and bases for this opinion are to 
be provided for any opinion rendered. 

2.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2004), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  Thereafter, the RO should 
readjudicate the claims. The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
the representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




